Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


        Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
  The claim recites the limitation of a calculator that calculates an indicator showing productivity of each of combinations of one of the plurality of first constituent elements and one of the plurality of second constituent elements, based on the manufacturing log information.  The BRI of the calculator, but for the recitation of general computing components, represents a mathematical relationship, see Applicant’s published specification, 0028.  In the alternative, the calculation step falls within a mental process, see MPEP 2106.04(a).
    
 This judicial exception is not integrated into a practical application. The claim recites the additional limitations of manufacturing facility; a plurality of constituent element groups, each including a plurality of constituent elements, each process of a plurality of processes is performed by a plurality of constituent elements which are obtained by selecting one constituent element from each of the plurality of constituent element groups, the plurality of constituent element groups include a first constituent element group including a plurality of first constituent elements and a second constituent element group including a plurality of second constituent elements, and the display device comprises: an obtainer that obtains a manufacturing log information from the manufacturing facility; and displays the indicator showing the productivity of each of the combinations at a position of an intersection point corresponding to the combination on a grid map including a first axis along which the plurality of first constituent elements are arranged and a second axis along which the plurality of second constituent elements are arranged.  
      The combination of limitations are either recited generally so as to represent a direction apply the abstract idea; tangential data gathering activity; mere instructions to apply the abstract idea; and/or generally linking the abstract idea to the field of manufacturing (See MPEP 2106.05(g), (h), and (f). In particular, the displaying the indicator is recited generally so as to generally link the abstract idea to the field of endeavor, 2106.05(h)
   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of obtaining manufacturing log information and a displaying the indicator represent insignificant extra solution activity in the form of data retrieval and mere instructions to apply the abstract idea (See MPEP, 2106.05(d), see also iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; see also iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  Moreover, the limitation comprising an intersection point corresponding to the combination on a grid map including a first axis along which the plurality of first constituent elements are arranged and a second axis along which the plurality of second constituent elements are arranged is interpreted as reading on heat maps, which as per the applied combination of prior art, are well-known means for displaying data, 20130094767, 20140095438, 20090238100.


Claims 2-13 are rejected under the same rationale as claim 1.  Claims 1, 5, 6, 8, 9, and 11-13 incorporate the calculation limitations of claim 1.  Claims 3-4 further recite contextual data associated with the records, which generally link the abstract idea to the field of endeavor.  Claim 7 recites a heat map that represents the indicator which is recited generally so as to represent a direction to apply the abstract idea and/or generally link the abstract idea to a field of endeavor, 2106.05(h).  Moreover, a heat map is represents a well-known means for displaying data, supra claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (PG/PUB 20120130523) in view over Baseman et al. (PG/PUB 2012/0215335) and in further view over Kapoustin (PG/PUB 2015/0039652).

Claim 1.    Schmidt teaches a display device that displays productivity of a manufacturing facility that performs a plurality of processes to manufacture products,
wherein the manufacturing facility (ABSTRACT, Figure 1) includes a plurality of constituent element groups (see multiple clusters, ABSTRACT, Figures 1d, 0049), each including a plurality of constituent elements (see each cluster comprising constituent modules or entities, 0002-0004, 0008, 0006, 0011)
 each process of the plurality of processes is performed using the  plurality of constituent elements, wherein one constituent element is selected from each of the plurality of constituent element groups for performing said each process (see at least one tool for performing multiple processes, 0011-0012 e.g.,  “Similarly, a plurality of different process steps may be integrated into a single tool, which may also be referred to as cluster tool, so that a plurality of process steps may be performed on the basis of different process recipes, while other functional entities may be responsible for providing the required substrate handling resources, such as load ports, robot handlers and the like.” )
the plurality of constituent element groups include a first constituent element group (see tools of a cluster, ABSTRACT, Figure 1) including a plurality of first constituent elements (see multiple tools of the cluster) and a second constituent element group (see Bay or Bay 2, for example)  including a plurality of second constituent elements (see I1, P1, for example, see also Col 7 lines 36-67) 
   Schmidt does not expressly teach the display device that displays productivity and the display device comprising the obtainer and calculation limitations as described below.  Baseman et al. teaches the display device comprising an obtainer and calculator as taught below:
an obtainer (Baseman, Figure 1-300) that obtains manufacturing log information from the manufacturing facility (0028, 0030-31)
a calculator (Baseman, Figure 1-300) that calculates an indicator showing productivity of each of combinations of one of the plurality of first constituent elements and one of the plurality of second constituent elements, based on the manufacturing log information (0028-31, Figure 1-2) 
                     Accordingly, one of ordinary skill in the art before the effective filing date of the invention would be motivated to combine the teachings of Schmidt and Baseman to comprise a display device comprising an obtainer that obtains manufacturing log information from the manufacturing facility and a calculator that calculates an indicator showing productivity of each of combinations of one of the plurality of first constituent elements and one of the plurality of second constituent elements, based on the manufacturing log information.  The application of the teachings of Baseman for calculating a performance indicator to a plurality of manufacturing tools to the teachings of Schmidt for associating a plurality of tool processes to a plurality of constituent groups would achieve an improved invention by identifying manufacturing tools that operate independently, as described by Baseman, 0004-0007. 

The combination of Schmidt and Baseman et al. does not expressly teach the display limitations as described below.  Kapoustin teaches the display limitations as described below:
a display that displays the indicator showing the productivity of each of the combinations at a position of an intersection point corresponding to the combination on a grid map including a first axis along which the plurality of first constituent elements are arranged and a second axis along which the plurality of second constituent elements are arranged (Kapoustin: ABSTRACT, Figure 9, 0019, 0145, 0155, 0230-233 e.g. as interpreted, displaying performance indicia for combination groups, see also Baseman et al. for determining performance indicia for combinations and constituent elements of machine tools)
               Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Shmidt and Baseman et al. (e.g. determining performance values for combinations of machine tools), to the teachings of Kapoustin (e.g. displaying performance correlations via a matrix), would achieve an expected and predictable result of displaying performance indicia for multiple machine group combinations.  Since visually apprising a user of which machine group combination of multiple combinations is associated with optimal performance, an improved invention is realized by more efficiently representing combination for group performance (Kapoustin, 0003-0005).
Claim 2.     The display device according to claim 1, wherein the calculator further performs a statistical process on each of rows or columns that lie along one of the first axis and the second axis on the grid map to perform one of: a determination of presence or absence of an abnormality in the plurality of constituent elements corresponding to the row or the column; and a calculation of an abnormality degree of the plurality of constituent elements corresponding to the row or the column (Kapoustin, ABSTRACT, Figure 9, 0019, 0145, 0155, 0230-233: as interpreted, displaying high or low correlation values, where the positive and negative values represent an abnormality associated with performance indicia per group combination)
the display further displays a result of the determination or the abnormality degree (Kapoustin, Figure 9 e.g. see negative to positive range)

Claim 6.    The display device according to claim 1 but does not expressly teach the user selection of said groups as described below.  Kapoustin teaches the selection of said groups as described below.
an acceptor (e.g. user interface) that accepts two of the plurality of constituent element groups selected by a user (Kapoustin: 0082, 0119, *0137, 0141-0143, see also Baseman, 0009 e.g. selected combination of manufacturing tools)
the calculator calculates the indicator, with the two of the plurality of constituent element groups accepted by the acceptor serving as the first constituent element group and the second constituent element group (Kapoustin, 0082, 0119, 0137, 0141-0146)
 Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kapoustin (e.g. providing a user interface for selecting data), to the teachings of Kapoustin (e.g. determining constituent element groups for analysis), would achieve an expected and predictable result of adapting the user interface to provide a functionality of selecting constituent elements groups from which to perform a correlation analysis to visually apprise a user of performance indicia for user selected groups from a plurality of groups. 
Claim 7.   The display device according to claim 1, wherein the grid map is a heat map that represents the indicator by variations in color or size (Kapoustin: Figure 9, 0140, 0145-0148)
Claim 8.   The combination of Schmidt and Baseman teaches the display device according to claim 1, but does not expressly teach the performance indicator (e.g. as mapped, Kapoustin teaches the performance indicator as a performance correlation for multiple groups).  Baseman teaches the performance indicator as described below.
wherein the indicator includes at least one of:
(a)    a total number of failure processes determined as having failed among one or more of the plurality of processes corresponding to each of the combinations;
(b)    a failure rate which is a rate of processes determined as having failed among one or more of the plurality of processes corresponding to each of the combinations;
(c)    an error frequency which is a frequency of error occurrence among one or more of the plurality of processes corresponding to each of the combinations;
(d)    an occurrence interval which is a time interval at which processes determined as having failed were performed among one or more of the plurality of processes corresponding to each of the combinations;
(e)    production time which is time required for one or more of the plurality of processes corresponding to each of the combinations;
(f)    standby time which is time to wait to perform one or more of the plurality of processes corresponding to each of the combinations;
(g)    termination time which is time dining which one or more of the plurality of processes corresponding to each of the combinations were terminated;
(h)    a yield of the products manufactured by performing one or more of the plurality of processes corresponding to each of the combinations (Baseman: 0002, 0029, 0037
(i)    a production plan ratio of the products manufactured by performing one or more of the plurality of processes corresponding to each of the combinations (Baseman: 0037)
(j) an inspection result of inspecting the products manufactured by performing one or more of the plurality of processes corresponding to each of the combinations (Baseman: 0026, 0029
(k) a statistics value calculated by statistically processing at least one of (a) to (j). (Baseman: 0029)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kapousin (e.g. displaying indicia per group combination of multiple combinations via the matrix format of Figure 9), to teachings of Baseman (e.g. determining performance indicia for multiple tool combinations), would achieve an expected and predictable result via adapting the table of Kapoustin to display other performance indicia as described above to visually apprise a user of multiple types of performance indicia for every machine combination.  While a correlation value represents a performance indicia for multiple groups, and given other performance indicia are determined (e.g. yield, for example), one of ordinary skill in the art given the display means for displaying performance values for all combination groups would realize an improved invention via substituting other types of performance indicia in place of the correlation values to visually represent calculated performance indicators for every machine combination.
Claim 9 
The display device according to claim 1.
wherein the plurality of constituent element groups further include a third constituent element group including a plurality of third constituent elements (Schmidt in combination with Basement, see other tool combinations, ABSTRACT, see also Kapoustin, Figure 9 for at least 3rd constituent elements)
the calculator further calculates the indicator showing productivity of each of combinations of one of the plurality of first constituent elements, one of the plurality of second constituent elements, and one of the plurality of third constituent elements, based on the manufacturing log information (Kapoustin, Figure 9, 0140-0146)
Claim 11 A manufacturing system, comprising:
                the display device according to claim 1 and the manufacturing facility (Baseman, ABSTRACT, Figure 5-515, supra claim 1 analysis and incorporation by reference)
Claim 12.    A display method of displaying productivity of a manufacturing facility that performs a plurality of processes to manufacture products, supra claim 1
wherein the manufacturing facility includes a plurality of constituent element groups, each including a plurality of constituent elements, supra claim 1
each process of a plurality of processes is performed by a plurality of constituent elements which are obtained by selecting one constituent element from each of the plurality of constituent element groups, supra claim 1
a plurality of constituent elements selected from the plurality of constituent element groups perform a corresponding one of the plurality of processes, supra claim 1
the plurality of constituent element groups include a first constituent element group including a plurality of first constituent elements and a second constituent element group including a plurality of second constituent elements, and the display method comprises:
obtaining manufacturing log information from the manufacturing facility; calculating an indicator showing productivity of each of combinations of one of the plurality of first constituent elements and one of the plurality of second constituent elements, based on the manufacturing log information; supra claim 1
displaying the indicator showing the productivity of each of the combinations at a position of an intersection point corresponding to the combination on a grid map including a first axis along which the plurality of first constituent elements are arranged and a second axis along which the plurality of second constituent elements are arranged, supra claim 1
Claim 12 is rejected under the same combination of prior art and rational set forth in claim 1. 

Claim 13.  A non-transitory computer-readable recording medium that stores a program that causes a computer to execute the display method according to claim 12, supra claim 1 (Baseman, 0006, 0026, Figure 3-314, 316)
Claim 13 is rejected under the same combination of prior art and rational set forth in claim 12. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (PG/PUB 20120130523)  in view over Baseman et al. (PG/PUB 2012/0215335) in view over Kapoustin (PG/PUB 2015/0039652) in view over NISHIMURA et al. (PG/PUB 2015/0153730)
Claim 3.    Schmidt in view of Baseman teaches the display device according to claim 1 but does not teach the record limitations as described below.  NISHIMURA, teaches the record limitations, see wherein, for each of the plurality of processes, the manufacturing log information shows corresponding ones of the plurality of constituent elements that have performed the process and a record of the process in association with each other (NISHIMURA: Figure 2, Figures 4-6, Figures 8-10)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Baseman et al., as modified, (e.g. determining performance values for combinations of machine tools, including maintaining of record of process information), to the teachings of NISHIMURA (e.g. maintaining a record of constituent elements that have performed the process in association with each other), would achieve an expected and predictable result via combining said elements using known methods to provide a means for determining abnormal operation.
Claim 4.    The display device according to claim 3, wherein the record shows at least one of: presence or absence of an error that has occurred during the process associated with the record; start time of the process; end time of the process; or a determination result of whether the process has succeeded or failed (NISHIMURA: 0083, 0103, 0145)
Claim 5.    The display device according to claim 3, wherein the record shows at least one of start time of the process associated with the record or end time of the process (NISHIMURA, 0083, 0103, 0145, Figure 16)
the calculator further calculates the indicator based on information, included in the manufacturing log information, in which at least one of the start time of the process or the end time of the process falls within a predetermined data collection period (NISHIMURA: Figure 16: supra claim 1 analysis for calculating the indicator based on information.  The claim language does not expressly teach the indicator is calculated using said times.  The claim language elaborates upon the information stored in the log as including timing data while the calculator calculates performance correlations based on combination of groups, supra claim 1)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (PG/PUB 20120130523)  in view over Baseman et al. (PG/PUB 2012/0215335) in view over Kapoustin (PG/PUB 2015/0039652) in view over Vrba (USPN 8648860)
Claim 10.    Baseman, as modified, teaches the display device according to claim 9 but does not teach the grid map limitations as described below.  Vrba teaches the grid map limitations as described below:
wherein the grid map is a three-dimensional grid map that further includes a third axis along which the plurality of third constituent elements are arranged (Vrba, ABSTRACT, Col 1 lines 65-67 thru. Col 2 lines 1-10, Figure 5)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Vrba (e.g. displaying data values using three dimensional axes), to the teachings of Baseman, as modified (e.g. displaying a performance indicator for multiple machine groups in two dimensions), would achieve an expected and predictable result of displaying a performance indicator as a function of 1st through 3rd machine groups using three dimensional plots.  Since displaying performance indicia as a function of multiple axes enhances a user’s ability to analyze the performance indicator for multiple group combinations, an improved invention is realized (Vrba, Col 1 lines 13-15)


Response to Arguments
Applicant’s traverses 35 USC 101 on the basis the subject matter of independent claims 1 and 16 is not directed to an abstract idea.  The Examiner respectfully disagrees because “calculating an indicator showing productivity of each of combinations of one of the plurality of first constituents elements” is directed to an abstract comprising mathematical relationships, see also Figure 7-S22, Applicant’s specification, see also MPEP 2106.04(a)(2) (e.g. 1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).  In the alternative, calculating an indicator is reasonably capable of being performed mentally.  

Applicant’s arguments with respect to 35 USC 103 have been fully considered and are persuasive with respect to the instant amendment. In particular, the Examiner agrees Coss, Baseman, and Kapoustin do not expressly teach selecting a tool from each bay to perform each process of the processes of manufacturing the semiconductor device, page 9.  However, a new ground of rejection is entered based upon the application of the teachings of Schmidt to the instant amendment in light of Applicant’s arguments.  Here, multiple processes are performed by a constituent element of a group, infra analysis.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117